DETAILED ACTION
This office action is in response to the application filed on 12 December 2018. Claims 1-12 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 12 December 2018 and 17 April 2020 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
Regarding Claim 4, lines 3-4 of the claim recites, “the order” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - an order - - .
Regarding Claim 12, line 2 of the claim recites, “the order” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - an order - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical pulse output unit to output” and “and a control unit to calculate . . . controls” in Claim 1. Based on a review of the Specification, the above-mentioned limitations correspond to the structural features as in Fig. 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 13-14 of U.S. Patent No. 10,830,891 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the features of the claims is substantially the same, but also because, for instance, independent Claim 1 of the instant application is broader in scope than the corresponding Claims 1-2 and 13-14 of U.S. Patent No. 10,830,891 B2.
Although Claim 1 recites synthesizing images to output a final image, and Claims 1 and 13 of U.S. Patent No. 10,830,891 B2 recite generating a final image from first and second gate images, examiner notes that this is an inconsequential difference, since merely and generically synthesizing images does not carry significant patentable weight.
Examiner notes that Claim 1 of the instant application recites “a brightness ratio”, and Claims 1 and 13 of U.S. Patent No. 10,830,891 B2 recite “a light quantity ratio”, in which seemingly differing claim language is minor and merely a matter of semantics.
Examiner notes that the broader device of Claim 1 of the instant application is anticipated by using the method of Claims 13-14 of U.S. Patent No. 10,830,891 B2 as an obvious variant.

1.	A night vision display device (Claim 1, col. 9, lines 12-13; Claim 13, col. 10, lines 62-63), comprising: an optical pulse output unit to output pulsed light at specific periods (Claim 1, col. 9, lines 17-19; Claim 13, col. 10, lines 64-65); a photographing unit provided with an image sensor forming a plurality of images using pulsed light reflected by an external object (Claim 1, col. 9, lines 15-29; Claim 13, col. 11, lines 1-9); a display unit to output a final image obtained by synthesizing the plurality of images (Claim 1, col. 9, lines 14 and 37-42; Claim 13, col. 11, line 17 to col. 12, line 3); and a control unit to calculate distance information related to an object displayed in each pixel by using data related to a brightness ratio of each pixel of the final image and a brightness ratio for a distance (Claim 1, col. 9, lines 20 and 30-36; Claim 13, col. 11, lines 10-16), wherein the control unit controls the image sensor to be activated with different delay times based on an output end time of the pulsed light in one frame (Claim 1, col. 9, lines 15-29; Claim 2, col. 9, lines 43-54; Claim 13, col. 11, lines 1-9; Claim 14, col. 12, lines 4-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al., EP 1376154 A1, hereby Stephan, in view of Fuchikami, US Patent Application Publication No.: 2015/0292884 A1, hereby Fuchikami, and in further view of Onozawa et al., JP 2008181711 A (English Translation provided cited in PTO-892), hereby Onozawa.
Stephan discloses the invention substantially as claimed. Regarding Claim 1, Stephan discloses a night vision display device (Figs. 1 and 3, and paragraph [0027]), comprising:
“an optical pulse output unit to output pulsed light at specific periods (Fig. 3, and paragraphs [0031]-[0032] and [0044]); 
a photographing unit provided with an image sensor forming a plurality of images using pulsed light reflected by an external object (Fig. 1, element 15, and paragraph [0006], [0039], and [0042]; Fig. 3); 
a display unit to output a final image obtained by . . . the plurality of images (Fig. 1, element 30, and paragraph [0030], generally disclosing image rendering); and 
a control unit (Fig. 1, element 11, and paragraph [0030]) . . . , 
wherein the control unit controls the image sensor to be activated with different delay times based on an output end time of the pulsed light in one frame (Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]).”
However, although Stephan does not expressly disclose the claimed distance information and brightness ratios, Fuchikami does expressly disclose the following:
“. . . ; and 
a control unit to calculate distance information related to an object displayed in each pixel by using data related to a brightness ratio of each pixel of the final image and a brightness ratio for a distance (Figs. 14A-14B, and paragraph [0121]; see also Fig. 12; see also Figs. 5-6), . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Stephan and Fuchikami (hereby Stephan-Fuchikami), to modify the night vision display device of Stephan to use the claimed distance information and brightness ratios as in Fuchikami. The motivation for doing so would have been to create the advantage of accurately determining the distance to the object (see Fuchikami, Figs. 14A-14B, and paragraph [0121]; see also Fig. 12; see also Figs. 5-6).
However, although Stephan-Fuchikami generally discloses synthesizing images (see Stephan, Fig. 1, element 30, and paragraph [0030], generally disclosing image rendering), Onozawa does expressly disclose the following:
“. . . ; a display unit to output a final image obtained by synthesizing the plurality of images (Fig. 4, and page 8, disclosing “[t]he image synthesis unit 107 corrects and synthesizes the images of the first infrared light signal and the second infrared light signal held in the frame memory 106. The image output unit 108 outputs the image corrected and synthesized by the image synthesis unit 107. The image output by the image output unit 108 is displayed on, for example, a display unit (display) installed in the vehicle.”); and . . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Stephan-Fuchikami and Onozawa (hereby Stephan-Fuchikami-Onozawa), to modify the night vision display device of Stephan-Fuchikami to use the claimed synthesizing images as in Onozawa. The motivation for doing so would have been to create the advantage of providing corrected image data (see Onozawa, Fig. 4, bottom portion of page 8).
Regarding Claim 2, Stephan-Fuchikami-Onozawa discloses:
“wherein the different delay times are set in a manner that time widths for activating the image sensor with respect to an output time width of the pulsed light overlap each other (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045] (Embodiment 1); paragraph [0048] (Embodiment 2); see also paragraphs [0031]-[0032] and [0044]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Stephan-Fuchikami-Onozawa, to modify the night vision display device of Stephan-Fuchikami-Onozawa to use the claimed delay times and overlap (Embodiment 2) as in Stephan. The motivation for doing so would have been to create the advantage of determining various transitions in light intensity (see Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030], [0045], and paragraph [0048]).
Regarding Claim 3, Stephan-Fuchikami-Onozawa discloses:
“wherein the distance information is calculated according to a brightness ratio of light received (Fuchikami, Figs. 14A-14B, and paragraph [0121]; see also Fig. 12; see also Figs. 5-6) for the overlapped time width of the image sensor with respect to the output time width of the pulsed light (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045] (Embodiment 1); paragraph [0048] (Embodiment 2); see also paragraphs [0031]-[0032] and [0044]).”
The motivation that was utilized in Claim 2 applies equally as well here.
Regarding Claim 4, Stephan-Fuchikami-Onozawa discloses:
“wherein the control unit controls the image sensor to receive light with first to fourth (Fuchikami, Figs. 14A-14B, and paragraph [0121]; see also Fig. 12; see also Figs. 5-6) delay times in one frame (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]), and 
wherein the first to fourth (Fuchikami, Figs. 14A-14B, and paragraph [0121]; examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6) delay times (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]) are sequentially increased in the order of the first delay time, the third delay time, the second delay time, and the fourth (Fuchikami, Figs. 14A-14B, and paragraph [0121]; examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6) delay time (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]).”
The motivations that were utilized in Claim 1 apply equally as well here.
Regarding Claim 5, Stephan-Fuchikami-Onozawa discloses:
“wherein the control unit (Stephan, Fig. 1, element 11, and paragraph [0030]) calculates distance data using a brightness ratio of light received with the first and third (Fuchikami, Figs. 14A-14B, and paragraph [0121]; examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6) delay times (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]) and data of the brightness ratio (Fuchikami, Figs. 14A-14B, and paragraph [0121]; see also Fig. 12; see also Figs. 5-6), and calculates distance data using a brightness ratio of light received with the second and fourth (Fuchikami, Figs. 14A-14B, and paragraph [0121]; examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6) delay times (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]) and data of the brightness ratio (Fuchikami, Figs. 14A-14B, and paragraph [0121]; see also Fig. 12; see also Figs. 5-6).”
The motivations that were utilized in Claim 1 apply equally as well here.
Regarding Claim 8, Stephan-Fuchikami-Onozawa discloses:
“wherein an output time width of the pulsed light is equal to an activation time width of the image sensor (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraphs [0031]-[0032] and [0044]; see also paragraph [0048]).”
Regarding Claim 9, Stephan-Fuchikami-Onozawa discloses:
“wherein the image sensor is configured as a gated image sensor (Stephan, Figs. 1 and 3, and paragraph [0016]).”

Claim Rejections - 35 USC § 103
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan-Fuchikami-Onozawa, and in further view of Lou et al., US Patent Application Publication No.: 2016/0377708 A1, hereby Lou.
Regarding Claim 10, Stephan-Fuchikami-Onozawa discloses:
“wherein the photographing unit includes first . . . image [sensor] (Stephan, Fig. 1, element 15, and paragraph [0006], [0039], and [0042]; Fig. 3) configured as a TOF image sensor (Fuchikami, Figs. 14A-14B, and paragraph [0121] (Embodiment 1); examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6; Figs. 18-19, disclosing Time of Flight (TOF) (Embodiment 2)), and 
wherein the control unit controls (Stephan, Fig. 1, element 11, and paragraph [0030]) the first . . . image [sensor] to simultaneously receive light with first and third (Fuchikami, Figs. 14A-14B, and paragraph [0121] (Embodiment 1); examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6; Figs. 18-19, disclosing Time of Flight (TOF) (Embodiment 2)) delay times (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]), respectively, during a first frame (Onozawa, Fig. 4, and page 8, disclosing “[t]he image synthesis unit 107 corrects and synthesizes the images of the first infrared light signal and the second infrared light signal held in the frame memory 106. The image output unit 108 outputs the image corrected and synthesized by the image synthesis unit 107. The image output by the image output unit 108 is displayed on, for example, a display unit (display) installed in the vehicle.”), and controls the photographing unit to simultaneously receive light with second and fourth (Fuchikami, Figs. 14A-14B, and paragraph [0121] (Embodiment 1); examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6; Figs. 18-19, disclosing Time of Flight (TOF) (Embodiment 2)) delay times (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]) during a second frame (Onozawa, Fig. 4, and page 8, disclosing “[t]he image synthesis unit 107 corrects and synthesizes the images of the first infrared light signal and the second infrared light signal held in the frame memory 106. The image output unit 108 outputs the image corrected and synthesized by the image synthesis unit 107. The image output by the image output unit 108 is displayed on, for example, a display unit (display) installed in the vehicle.”).”
The motivations that were utilized in Claim 1 apply equally as well here.
Moreover, accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Stephan-Fuchikami-Onozawa, to modify the night vision display device of Stephan-Fuchikami-Onozawa to use the claimed TOF sensing (Embodiment 2) as in Fuchikami. The motivation for doing so would have been to create the advantage of more accurately determining distance, even in a same frame (see Fuchikami, Figs. 18-19, and paragraphs [0152]-[0153]).
However, although Stephan-Fuchikami-Onozawa does not expressly disclose the claimed first and second image sensors, Lou does expressly disclose “first and second image sensors” (see Lou, Figs. 2-3, and paragraphs [0040] and [0048], disclosing the light sensor may be two components in a TOF system).
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Stephan-Fuchikami-Onozawa and Lou (hereby Stephan-Fuchikami-Onozawa-Lou), to modify the night vision display device of Stephan-Fuchikami-Onozawa to use the claimed first and second image sensors as in Lou. The motivation for doing so would have been to create the advantage of providing a light sensor that may be two components that can operate together in a TOF system and sense light reflected from multiple target objects of a scene (see Lou, Figs. 2-3, and paragraphs [0040] and [0048]).
Regarding Claim 11, Stephan-Fuchikami-Onozawa-Lou discloses:
“wherein the control unit forms one image using images obtained (Stephan, Fig. 1, element 11, and paragraph [0030]; Fig. 1, element 15, and paragraph [0006], [0039], and [0042]; Fig. 3) during the first and second frames (Onozawa, Fig. 4, and page 8, disclosing “[t]he image synthesis unit 107 corrects and synthesizes the images of the first infrared light signal and the second infrared light signal held in the frame memory 106. The image output unit 108 outputs the image corrected and synthesized by the image synthesis unit 107. The image output by the image output unit 108 is displayed on, for example, a display unit (display) installed in the vehicle.”).”
The motivations that were utilized in Claim 1 apply equally as well here.
Regarding Claim 12, Stephan-Fuchikami-Onozawa-Lou discloses:
“wherein the first to fourth (Fuchikami, Figs. 14A-14B, and paragraph [0121]; examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6) delay times (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]) are sequentially increased in the order of the first delay time, the third delay time, the second delay time, and the fourth (Fuchikami, Figs. 14A-14B, and paragraph [0121]; examiner notes that the claimed order is inconsequential and obvious to one of ordinary skill, since it is obvious to choose any desirable order based on the distance of the object; furthermore, paragraph [0121] indicates the first and second luminance ratios are determined based on image data for a first estimated distance and image data for a second estimated distance, respectively; see also Fig. 12; see also Figs. 5-6) delay time (Stephan, Fig. 1, element 11; Fig. 3, elements 64, 66, and 68, and paragraphs [0030] and [0045]; see also paragraph [0048]).”
The motivations that were utilized in Claim 1 apply equally as well here.

Allowable Subject Matter
Examiner notes that Claims 6-7 contain allowable subject matter; however, Claim 4 is currently objected to due to minor informalities, as recited above, and thus, Claims 6-7 are not allowable in their current form. If Claim 4 was rewritten to remove the objection, then Claims 6-7 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose determining distance. For example, the following references show similar features in the claims, although not relied upon: Mano (US 2019/0004150 A1), Figs. 1-2 and 4-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482